DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed January 31, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Karmhag failing to disclose the taking-out electrode parts comprises both an electrode taking-out part extending in a plane shape along an outer surface of a support and a penetration structure are composed of a same conductive material as the planar part.  The examiner is persuaded.  Particularly, Karmhag teaches either the planar shape (e.g. figure 3D) or the penetration portion and the portion exterior to the support to be made of the same conductive material (e.g. figures 2A-3C) but not both simultaneously.  Therefore, the claim rejections as anticipated by Karmhag under 102 have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Karmhag figure 3D in view of Tukude, of record, as set forth below.  Particularly, Tukude taches a similar electrochromic device with taking-out electrode parts and teaches the materials of the penetration structure and the planar part are the same.  Tukude teaches use of the same materials allows for less manufacturing steps since both portions are cured in the same step.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 10-15 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10:
An electronic device comprising: 
an intermediate part including an electronic functional layer; 
a pair of electrode parts adjacently arranged on both sides of the intermediate part; 
a pair of supports arranged on both sides of the pair of electrode parts; and 
a pair of electrode taking-out parts each electrically connected to one of the pair of electrode parts through one of a pair of penetration structures; wherein 
the electrode taking-out parts each extending in a plane shape along an outer surface of one of the supports are exposed through cut parts in one of the supports, and the electrode taking-out parts and 
the penetration structures are composed of a same conductive material.

The claim appears to present prohibited new matter.  Particularly, claim 10 requires the electrode taking-out parts to be exposed through cut parts in one of the supports (which does not have penetration structures composed of a conductive material) and the electrode taking-out parts to extend in a plane shape along an outer surface of one of the supports.  This is combining features of species having a via through the support with conductive penetration structures and the conductive taking-out parts to extend in a plane shape along an outer surface (see annotated figure A below) and exposing the taking-out parts by removing potions of the support, i.e. forming cut parts the supports (see annotated figure B below).  Applicant appears to be mixing two embodiments without support in the specification, Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  
[AltContent: textbox (outer surface of support )][AltContent: textbox (planar part on surface of support)]

[AltContent: textbox (support)][AltContent: textbox (penetrating structure through support)]
    PNG
    media_image1.png
    378
    536
    media_image1.png
    Greyscale

Figure A.  Annotated version of instant application figure 9, showing two portions of take-out electrode parts and their relationship to the support.  Particularly, this species has no cut parts in the support exposing the take-out electrode parts.
[AltContent: textbox (outer surface of support )]

[AltContent: textbox (cut part in support)][AltContent: textbox (cut part in support)][AltContent: textbox (take-out electrode part)][AltContent: textbox (take-out electrode part)]
    PNG
    media_image2.png
    358
    465
    media_image2.png
    Greyscale

Figure B.  Annotated version of instant application figure 10, showing take-out electrode parts and their relationship to the support.  Particularly, this species has no penetrating structure or planar part on the outer surface of the support. 


Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 10 and therefore have the same deficiencies.
Claims 10-15 are further rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 10, one could not make an electronic device that has both features of having conductive penetration structures and the conductive taking-out parts extend in a plane shape along an outer surface of the support and exposing the taking-out parts by removing potions of the support, since the taking-out parts could not also extend in a plane shape along an outer surface of the support, insofar as taught by the specification.  Following the guidance in the specification these features are mutually exclusive, thus the specification at least fails Wands factors E, F and G, see MPEP 2164.01(a).
Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, since they depend on claim 10 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4 “a pair of taking-out electrode parts including electrode taking-out parts each extending in a plane shape along an outer surface of one of the supports” has clarity issues.  It is unclear if the taking-out part penetrates and has a planar portion through/on the same support (e.g. figure 2) or on different supports (e.g. figure 9) or is broadly claiming both situations.  Given the amendments a same one of the supports”.
Further regarding claim 4 lines 20-21 “the electrode taking-out parts, the first penetration structure, and the second penetration structure are composed of a same conductive material” has clarity issues.  The claim already requires “a pair of taking-out electrode parts including electrode taking-out parts each extending in a plane shape along an outer surface of one of the supports”  and a first or second penetration structure.  In lines 20-21 it is unclear if applicant meant to indicate the planar portions and the first or second penetration structure of the electrode taking-out parts (assumed) or if the electrode taking-out parts are somehow separate/distinct from the first or second penetration structure or something else.  The examiner respectfully suggest and for purposes of examination will use “the electrode taking-out parts extending in a plane shape, the first penetration structure, and the second penetration structure are composed of a same conductive material.”
Claims 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 4 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 2 (dependent on 1) “the taking-out electrode parts are exposed to the outer surface of the at least one of the supports by a penetration structure penetrating the at least one of the supports in a thickness direction” appears to repeat 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Insofar as they are understood claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. US Patent Application Publication 2009/030565, of record, in view of Tukude US Patent 4,702,566, of record.
Regarding claim 1 Karmhag discloses an electronic device (title e.g. figure 3D electrochromic device 50) comprising: electrode layers (e.g. electron conducting layers 12 & 14) and supports (e.g. first and second substrates 22 & 24), one of the electrode layers  and one of the supports disposed on each of both sides of an electronic functional layer (e.g. layers 16, 18 & 20) in a thickness direction (see figure 3D), and taking-out electrode parts (e.g. connection leads/means 42, 44 and 66) connected to the electrode layers (e.g. 12 & 14), wherein each of the taking-out electrode parts comprises an electrode taking-out part extending in a plane shape (e.g. 42 & 44) along an outer surface of at least one of the supports (e.g. 22 & 24) on the both sides (see figure 3D) and a penetration structure (e.g. 66) penetrating the at least one of the supports in a thickness direction (see figure 3D) and the electrode taking-out part and the penetration structure are composed of conductive materials (inherent since the parts are electrical connections).  
Karmhag figure 3D does not disclose the electrode taking-out part and the penetration structure are composed of a same material.
Tukude teaches an electronic device (title e.g. figure 5) including electrode layers (e.g. electrodes 2 & 18) and supports (e.g. substrates 1 & 4), one of the electrode layers and one of the supports disposed on each of both sides of an electronic functional layer (e.g. EC layer 3) in a thickness direction (see figure 5), and taking-out electrode parts (e.g. conductor 8 & conductive material 15) connected to one of the electrode layers (column 1 lines 56-63 see figure 5), wherein each of the taking-out electrode parts comprises an electrode taking-out part extending (e.g. 8) in a plane shape along an outer surface of at least one of the supports (see figure 5) and a penetration structure (e.g. 15) 
Regarding claim 2 the combination of Karmhag and Tukude disclose the electronic device according to claim 1, as set forth above.  Karmhag further discloses wherein the taking-out electrode parts (e.g. 42, 44 & 66) are exposed to the outer surface of the at least one of the supports by a penetration structure penetrating the at least one of the supports in a thickness direction (see figure 3D).
Regarding claim 3 the combination of Karmhag and Tukude disclose the electronic device according to claim 1, as set forth above.  Karmhag further discloses wherein the electronic functional layer comprises an electrochromic layer (e.g. electrochromic layer 16).

Karmhag figure 3D does not disclose the taking-out parts penetrate the same support, and the electrode taking-out parts extending in a plane shape, the first penetration structure, and the second penetration structure are composed of a same material.

Karmhag figure 3A-B do not disclose the electrode taking-out parts extending in a plane shape, the first penetration structure, and the second penetration structure are composed of a same material.
Tukude teaches an electronic device (title e.g. figure 5) including electrode layers (e.g. electrodes 2 & 18) and supports (e.g. substrates 1 & 4), one of the electrode layers and one of the supports disposed on each of both sides of an electronic functional layer (e.g. EC layer 3) in a thickness direction (see figure 5), and taking-out electrode parts (e.g. conductor 8 & conductive material 15) connected to one of the electrode layers (column 1 lines 56-63 see figure 5), wherein each of the taking-out electrode parts comprises an electrode taking-out part extending (e.g. 8) in a plane shape along an outer surface of at least one of the supports (see figure 5) and a penetration structure (e.g. 15) penetrating the at least one of the supports in a thickness direction (see figure 5), and further teaches the electrode taking-out part and the penetration structure are composed of a same conductive material (column 8 lines 37-42 particularly “material for this conductor may be the same material as the above-mentioned conductive material”).  One would be motivated to use the same material to have reduce manufacturing processes when forming the penetration and planar portions of the taking-out electrode parts on the support (e.g. column 7 lines 50-61 discuss using the same material to form the two portions which have use the same curing step).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the taking-out part 
Regarding claim 5 the combination of Karmhag and Tukude disclose the electronic device according to claim 4, as set forth above.  Karmhag further discloses wherein each of the first penetration structure or the second penetration structure is a through hole penetrating at least one of the supports (paragraph [0045] “the penetration openings are performed by punching, laser ablation or drilling holes in the substrates” see figures 2A-3D), and a conductive material filled in the through hole (paragraph [0043] discusses solder material filling through holes) extends along the outer surface of the one of the supports in the plane shape to form each of the electrode taking-out parts (see figure 3D).
Regarding claim 6 the combination of Karmhag and Tukude disclose the electronic device according to claim 4, as set forth above.  Karmhag further discloses wherein the electronic functional layer comprises an electrochromic layer (e.g. electrochromic layer 16).
Regarding claim 7 Karmhag further discloses a method for producing the electronic device (abstract “a manufacturing method providing an electrochromic device (50) according to the above described principles is provided”) according to claim 4 (as set forth above), the method comprising: providing one of the electrode layers on the inner surface of one of the supports (e.g. 12 on 22); providing the other of the electrode layers on the inner surface of the other of the supports (e.g. 14 on 24); providing the intermediate part (e.g. 16, 18 & 20) to intervene between the electrode layers (see figure 3D); bonding the supports with the intermediate part interposed between the supports (e.g. via edge seal 32); and providing the pair of taking-out electrode parts (e.g. 42, 44 & 66) including the electrode taking-out parts each extending in the plane shape along the outer surface of one of the supports (e.g. 42 & 44) and each of the taking-out electrode parts electrically connected to one of the pair of electrode layers (paragraph [0043]).

Regarding claim 9 Karmhag further discloses an electrochromatic lens unit (paragraph [0002] “[a]pplications of electrochromic devices include … eyewear …”) comprising: the electronic device according to claim 6 (as set forth above), wherein the electrochromic layer is capable of changing light transparency between the pair of electrode taking-out parts (inherent for an electrochromatic device, further abstract & paragraph [0010]), and an oxidation-reduction reaction reversibly occurs so that color changes reversibly in response to applying voltage between the pair of electrode layers through the pair of electrode taking-out parts (inherent for an electrochromatic device, further abstract & paragraph [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fanton et al. US Patent Application Publication 2009/0323162; in regards to a similar device.
Kukita US Patent Application Publication 2015/0251604; in regards to a similar device.
Liu et al. US Patent Application Publication 2019/0041712; in regards to a similar device.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/George G. King/Primary Examiner, Art Unit 2872                                                                  February 8, 2022